COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:        The State of Texas v. John Wright

Appellate case number:      01-19-00363-CR

Trial court case number: CC18-152

Trial court:                County Court at Law of Waller County

        This is an appeal from the trial court’s granting of a motion to suppress filed by appellee.
The State has filed a motion requesting that our Court abate the appeal and remand the case to the
trial court to issue findings of fact and conclusions of law. In the motion, the State asserts that it
filed a request with the trial court, but the trial court has failed to issue its findings of fact and
conclusions of law. We denied the State’s motion for failure to comply with Texas Rule of Civil
Procedure 297’s requirement that the requesting party file a notice of past due findings of fact and
conclusions of law. The State subsequently complied with Rule 297 and filed a “Response to
Denial of Motion to Remand” renewing its request that we abate the appeal. We consider the
State’s response to be a new motion to abate. The motion is GRANTED.
         A trial court must make findings of fact and conclusions of law when requested by the
losing party on a motion to suppress evidence. See State v. Cullen, 195 S.W.3d 696, 699-700 (Tex.
Crim. App. 2006). Accordingly, we abate the appeal and remand for the trial court to enter written
findings of fact and conclusions of law, separate and apart from any docket sheet notations in this
case, regarding the granting of appellee’s motion to suppress. See id. at 699 (holding that trial court
must provide findings of fact and conclusions of law adequate to provide appellate court with basis
to review trial court’s application of law to facts, either in writing or on record at hearing); TEX.
R. APP. P. 44.4. The trial court shall make the appropriate findings and conclusions and shall cause
them to be filed with the trial court clerk within 20 days of the date of this order. We further order
the trial court clerk to file a supplemental clerk’s record containing the trial court’s findings of fact
and conclusions of law with this Court within 30 days of the date of this order.
       This appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket without further order of the Court when
the supplemental clerk’s record is filed in this Court.
       It is so ORDERED.

Judge’s signature: ___/s/ Gordon Goodman________
                                Acting individually


Date: ___December 19, 2019___